Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 16, 2020.
Claims 5 and 6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 16, 2020.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Chang et al (US 2013/0175324) for the same reasons as expressed in paragraph 9 of the Office action dated 12-10-20.
Claims 1, 2, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Hung et al (US 2014/0027068) and/or Odegard et al (US 2004/0033643) for the same reasons as expressed in paragraph 10 of the Office action dated 12-10-20.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with either one of Tsai (US 5411771) or Rowand (US 3243321) for the same reasons as expressed in paragraph 11 of the Office action dated 12-10-20.
Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive.
The applicant has amended claim 1 to require the subject matter of previous claim 3 that the stage of the thermos compression bonding head included channels and openings in the stage and/or anti-adhesion layer and that the solder resist was contacted with the stage in the thermos-compression bonding operation for attaching the chip to the board. The applicant does NOT address the teachings of the admitted prior art other than to state that applicant does not acquiesce to the characterization of the prior art asserted in the Office action. Given that no specific arguments are presented as to the characterization of the admitted prior art, it is assumed that applicant agrees with the characterization of the admitted prior art presented in the previous Office action. It should be noted that the admitted prior art clearly expressed that the compression bonding, flip chip process known in the art a solder resist layer was in contact with one of the stages of the bonding press which resulted in residue 21a remaining on the stage after the bonding operation. The question of obviousness to be discerned is then whether it would have been obvious to one of ordinary skill in the art of thermos-compression bonding in the flip chip art to provide the stage with an anti-adhesion coating thereon (it should be noted that vacuum is commonly employed to retain substrates and/or chips on the stage temporarily in the thermos-compression bonding operation. the admitted prior art also failed to teach the use of vacuum for retaining a component on the stage. 
It is admitted that Chang is in fact supporting the chip on the stage in the thermal compression bonding operation and not the substrate that is going to have the chip attached thereto. However, in Chang there was a problem of adhesive contaminating the stage in the thermos-compression bonding of the chip to the substrate. This is similar to the problem identified by applicant with the contamination of the stage 30 with solder resist 21a which happens in the thermos-compression bonding operation of the admitted prior art. To solve the problem, Chang provided an anti-adhesion coating on the face of the stage so that the stage did not become contaminated with the adhesive material. Additionally, in Chang, the stage incorporated vacuum to retain the component on the stage in the processing therein. Provision was provided for the anti-adhesion coating on the face of the stage which included openings for vacuum as well as channels for suction for retaining the component therein. The problem of contamination of the stage in thermos-compression bonding was known to have been solved with a like solution of application of the release coating on the surface of the stage (where the stage included vacuum for holding the component in the bonding operation) by Chang and it would have been obvious to incorporate the teachings of Chang for the support of a substrate having a solder resist coating thereon as use of such a stage would prevent contamination of the stage in the thermos-compression bonding operation. The applicant is advised that the reference is clearly relevant and analogous to the situation even if Chang does not contact the stage with a substrate bearing a solder resist layer thereon. Applicant is advised that there is clear motivation to make the combination to eliminate the contamination and none but the expected results would have been derived from the combination. When considering the teachings of the prior art as a whole, one skilled in the art would have found the invention obvious at the time the invention was made.
With regard to Hung, the applicant argues that the reference taught different patterned openings/channels therein to support different sized dies to be processed by thermos-compression bonding. Clearly, designing the openings/channels of the vacuum stage to accommodate various size substrates would have been ample motivation to provide openings and channels in Chang and the admitted prior art for supporting the variance in the shape of the substrates to be supported in the processing. It is admitted that Hung does not include an anti-adhesion layer or for that matter incorporate the stage with a substrate bearing a solder resist on its surface, however it need not teach this as such was suggested by the combination of the admitted prior art and Chang. 
Regarding Odegard, the applicant again notes that the reference failed to teach the use of a stage in contact with a solder resist layer of a substrate in a thermal compression bonding operation. As noted above, the reference need not teach this as the use of an anti-adhesion layer on a stage to prevent contamination in the art of thermal compression bonding was understood as useful and it was known as admitted by applicant’s admitted prior art that the stage of a thermal compression bonding operation was contaminated with solder resist when in contact with the same during processing. Applicant does not address the teachings of the reference as it pertained to channels and openings in the stage to retain the material on the stage. Use of the same in Chang to retain the material on the stage would have been obvious to one of ordinary skill in the art.
The applicant does not argue the teachings of the reference to Tsai and/or Rowand and therefore it is believed that the teachings therein as discussed in the previous Office action are agreed with. Other than to argue that the prior art failed to teach the use of an anti-adhesion layer on a stage which supported a substrate with a solder resist on the face of the same, the applicant did not address the teachings of these references. As the arguments relating to the solder resist on the substrate have not been found persuasive, the teachings of these references remain relevant and claim 9 remains rejected with the same. 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746